Citation Nr: 1606842	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10- 08 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for diverticulosis, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 until retiring in November 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In particular, a May 2008 rating decision, in pertinent part, denied the Veteran's claim of entitlement to service connection for residuals of head trauma.  A subsequent February 2009 rating decision also denied his claim of entitlement to service connection for diverticulosis.  And an even more recent June 2010 rating decision reopened his claim for service connection for IBS, as secondary to his GERD (since there was the required new and material evidence), but then denied this claim on its underlying merits.  Regardless, the Board must first make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, irrespective of what the RO concluded, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  If the Board finds there is not new and material evidence, what the RO determined in this regard is irrelevant since further consideration of the claim on its merits is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board therefore has characterized this issue accordingly.  In response to the denial of this claim on its underlying merits, the Veteran submitted a timely Notice of Disagreement (NOD) in February 2011.  But it does not appear that he has been provided a Statement of the Case (SOC) or, once issued, also given opportunity in response to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In January 2016, the Veteran was scheduled to testify at a hearing at the Board's offices in Washington, DC (Central Office (CO)) hearing, but he failed to report for the proceeding so was marked a "no show".  He has not provided any good-cause explanation for his absence or requested to have the hearing rescheduled, so his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1.  In correspondence dated in June 2009, the Veteran withdrew his claim of entitlement to service connection for residuals of head trauma.

2.  It is just as likely as not, however, he has had diverticulosis since filing his claim for this disease and that it started during his service or is attributable to it.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning the claim of entitlement to service connection for residuals of head trauma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  But resolving all reasonable doubt in the Veteran's favor, service connection for diverticulosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In correspondence dated in June 2009, the Veteran withdrew his appeal to try and establish his entitlement to service connection for residuals of head trauma.  Specifically, he noted, "I have since had an exhaustive assessment from the Neurology Department at Walter Reed Army Medical Center, and an MRI at the National Naval Medical Center, Bethesda, MD.  The result was that there was no long term damage from the incident listed in my request for disability (Head Trauma).  Therefore I request that you retract my request for service related disability due to this head injury and consider this case closed."  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As concerning the claim of entitlement to service connection for diverticulitis, the preliminary notice and duty to assist requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  However, inasmuch as the Board is fully granting this claim, there is no need to discuss whether he has received the type of notice and assistance contemplated by these statutes and regulation because even were the Board to assume, for the sake of argument, that he has not, this at most would be inconsequential and, thus, nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim for service connection there must be competent and credible (therefore probative) evidence of:  (1) a present disability; (2) incurrence or aggravation of a relevant disease or injury in service; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran served on active duty in the military from September 1986 until retiring in November 2007.  So he served for more than 21 years, and his service included a tour in the Southwest Asia Theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as concerning the claim.


A National Naval Medical Center medical record shows the Veteran underwent a colonoscopy in December 2007; the impression was diverticulosis of the colon (sigmoid and descending, without mention of hemorrhage).  Consequently, that finding was the month after his military service had ended.  In April 2008 he underwent a rectal examination (VA fee basis), which conversely revealed no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  There additionally was no rectum fistula observed on examination.

A relatively short time later, in July 2008, the Veteran filed this claim of entitlement to service connection for diverticulosis, alleging this disease had manifested over the last 21 years (so during virtually his entire time in service) and was diagnosed in December 2007.

During a subsequent August 2008 VA (fee basis) internal medicine examination, the Veteran again reported receiving a diagnosis of diverticulosis in December 2007.  He explained that it affected his general body health by abdominal pain, frequent diarrhea, and cramping.  He added that he experienced alternating diarrhea and constipation.  He specified the abdominal pain was at the lower portion of his abdomen.  His symptoms occurred intermittently, as often as 3 times per week, with each occurrence lasting one to four hours.  The number of attacks within the past year was 100.  He is unable to perform daily functions during 
flare-ups unless he is near a rest room.  He does not receive any treatment for this condition.  He has never been hospitalized nor had any surgery for this disorder.  On objective physical examination he was well developed, well-nourished, and in no acute distress.  Examination of his abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  As well, there was no intestinal fistula.  An upper gastrointestinal series revealed moderate reflux.  Unlike in December 2007, this additional examiner indicated there was no diagnosis for the claimed disorder of diverticulosis because there was no pathology to render a diagnosis.  It does not cause significant anemia; and there are no findings of malnutrition. 

In an August 2008 written statement, the Veteran countered that the affliction of diverticulosis had caused "issues" for him for the past 15 years, so, again, meaning dating back to during his service.  He explained that it has affected his diet and caused stomach pain/cramping and rectal bleeding.

In an August 2009 written statement, the Veteran noted that his diverticulosis is the result of years of medical problems that are undocumented.  He researched online the question, "[w]hat causes diverticulosis?" and noted the following:  "The reason pouches (diverticula) form in the colon wall is not completely understood.  Doctors think diverticula form when high pressure inside the colon pushes against weak spots in the colon wall."  He noted that the pockets or weak spots (diverticuli) in his colon cause pain, cramping and irregular digestive symptoms such as diarrhea.  He stated there is also a high probability that it will cause him more problems later in life.  

Although there is evidence both for and against the claim concerning whether the Veteran has (or has had) diverticulitis, and if he has when it began, there is no disputing he underwent the colonoscopy in December 2007 (the month after but less than a week following his retirement from active service), which showed he had diverticulosis of the colon (sigmoid and descending, albeit without mention of hemorrhage).  He filed a claim for service connection for diverticulosis a relatively short time later, in July 2008.  Approximately eight months after the colonoscopy showed he had diverticulosis, the August 2008 VA (fee basis) examiner conversely concluded there was no diagnosis for the claimed disorder of diverticulosis because there was no pathology to render a diagnosis.

Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Certainly then, it is just as likely as not the Veteran has diverticulitis - at least that he has at some point contemporaneous to the filing of his claim for this disease.  And, as already explained, when there is this reasonable doubt concerning a material issue (that being that he has at least established he has the claimed disability), he is given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, he has met the requirement of proving he has this alleged disease.  There still has to be attribution of this disease to his service, however, to in turn warrant the granting of service connection.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  He has provided competent and credible lay testimony concerning the amount of time he has experienced the effects of this disease, and by his uncontroverted account he has been experiencing various symptoms of this disease since he was in service.  The onset of this disease during his service, even if not actually diagnosed until right after his service had ended, is not a preclusion to granting service connection for this disease in this circumstance.  38 C.F.R. § 3.303(d).  This again is especially 

true when resolving all reasonable doubt concerning the inception of this disease in his favor.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate "determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).

Regarding the August 2008 examination, the Board finds it inadequate for the purpose of rating this claim.  It is apparent from the examination report that the examiner did not review the record in conjunction with the examination; he did not do a colonoscopy or discuss the 2007 colonoscopy findings since they were not noted or otherwise mentioned.  Consequently, the examiner's conclusion that there was no pathology to render a diagnosis of diverticulosis is patently inconsistent with the medical evidence of record.  The Board resultantly finds the August 2008 examiner's opinion of little-to-no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).

In weighing the Veteran's lay statements regarding the time of onset and history of this disease, one must bear in mind that he is competent to assert the presence of symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As importantly, he is also credible in this regard since the timespan between the diagnosis of diverticulosis was less than a week following his retirement from the military and was confirmed by objective measure (colonoscopy).  Given this close proximity the Board finds that service connection is warranted.  38 C.F.R. § 3.303(a).



ORDER

The appeal of the claim for service connection for residuals of head trauma is dismissed since withdrawn.

However, service connection for diverticulosis is granted.


REMAND

As already alluded to, a June 2010 rating decision reopened the remaining claim of entitlement to service connection for IBS as secondary to GERD, but then denied this claim on its underlying merits.  In response, the Veteran submitted a timely NOD in February 2011.  He has not, however, been provided an SOC concerning this claim or given opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon, 12 Vet. App. 238.  And, as explained, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.

Accordingly, this claim is REMANDED for the following action:

Send the Veteran an SOC addressing the issue of whether new and material evidence has been received to reopen his claim of entitlement to service connection for IBS, including as secondary to his service-connected GERD.  Also inform him that he still needs to file a timely Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


